DETAILED CORRESPONDENCE
	Receipt is acknowledged of Applicant’s amendments to the claims, remarks, and declaration, all filed on 18 December 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Response to Amendment
The declaration under 37 CFR 1.132 filed on 18 December 2020 is insufficient to overcome the rejection of claims 9-21, 23, and 25 based upon 35 USC 103 as set forth in the last Office action.
At the outset, Examiner notes that portions of Figures 1-3 are not discernable.  For example, in Figures 1 and 3, the text under the bars is too pixilated and small to read.  Figure 2 depicts colored clusters, however, the colored information is not detectable because the document is filed in black and white.
In any event, regarding the statement in paragraph 4 at page 2 of the declaration, that delivering lactobacilli and bifidobacteria altered the fecal microbiome, this is not an unexpected result as delivering bacteria to a template where said bacteria were not present would necessarily alter the microbiome of the template.
Regarding paragraph 5 at page 2 of the declaration, Applicant concludes that the probiotic-enhancing activity of antioxidants is a breakthrough finding. However, a method of enhancing probiotics is not claimed.  In any event, Berry teaches delivery of antioxidant prebiotics prior to delivery of probiotics (see obviousness rejection, below).  

Regarding the conclusion drawn at the top of page 2 of the Exhibit A of the declaration, i.e., that antioxidant prebiotics added 15 minutes before probiotics enhanced probiotic activity on the fecal microbiome is not unexpected in view of the teachings of Berry, which discloses dosing of prebiotic prior to administration of probiotic (see [0814]) and discloses the antioxidant inulin as a prebiotic (see [0575]).   Berry explains that a prebiotic allows specific changes both in the composition and/or activity in the gastrointestinal microbiota that confers benefits upon host well-being and health (see [0747]).  
It should be noted that Applicants do not compare data with the disclosure of Berry, the closest prior art.
In conclusion, the declaration submitted by applicants includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.
According to MPEP 716.01(b):
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

	According to MPEP 716.02(b)(I):
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP  § 716.02(c).

	According to MPEP 716.02(b)(III):
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  § 716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. The patentability of an intermediate may be established by unexpected properties of an end product “when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the contributing cause’ for such an unexpectedly superior activity or property.” In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). “In order to establish that the claimed intermediate is a contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product.” Id. at 479.

*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0199424 (“Berry”) (currently of-record) in view of US 2012/0245123 (“Pedrosa”) (currently of-record), further in view of Prebiotics/Probiotics (see IDS filed on 21 December 2018) further in view of Typical Fatty-Acid Compositions of Some Common Fats (“Fatty-Acid Compositions”) (see IDS filed on 21 December 2018) further in view of US 8,361,497 (“Miller”) (see IDS filed on 21 December 2018) further in view of US 4,347,237 (“Evenstad”) (see IDS filed on 21 December 2018) as evidenced by AAPS PharmSciTech, vol. 19, no. 8, November 2018 (“Gray”) (currently of-record), as further evidenced by PLoS One. 2014; 9(5): e98031 (“Pasqualetti”).
	Berry teaches probiotic compositions which may be used in conjunction with one or more prebiotics (see, e.g., abstract).
	Regarding claims 9, 10, 16, and 23, the prebiotic and probiotic may be dosed on different regimens wherein the prebiotic may be dosed prior to administration of the probiotic (see [0814]).
	Regarding claims 9, 10, 16, and 23, the disclosed microbial composition may be freeze-dried (see, e.g., [0714], [0715], and [1122]).
	Regarding claims 9, 10, 16, and 23, Berry teaches that a prebiotic is a selectively fermented ingredient that allows specific changes, both in the composition and/or activity in the gastrointestinal microbiota that confers benefits upon host well-being and health (see [0747]).  This result will necessarily require an effective amount to improve receptivity of the GI system or urogenital system to probiotic bacteria.
	Regarding the prebiotic of claims 9, 10, and 23, inulin is disclosed as a prebiotic nutrient (see, e.g., [0575]).  Regarding the newly added limitation to claims 9, 10, 16, and 23, inulin is a known antioxidant (see Pasqualetti, “Results”).  

Regarding claims 10, 12, 13, and 20, Berry explains that disclosed pharmaceutical formulations may comprise at least one lipid, including saturated and unsaturated fatty acids, e.g., lauric acid (see [0852]). 
Regarding claim 15, Lactobacillus gasseri is disclosed as a probiotic (see, e.g. [0667]).
Regarding the source of nutrition for the probiotic bacteria recited in claim 16, other prebiotics disclosed by Berry include sucrose, maltose, and lactose (see [0027]). 
	Regarding claims 10, 17-19, and 25, Berry teaches oral administration or by suppository (see [0815]-[0816]).  The dosage form may be a capsule (see [0151]).  Regarding the newly added limitation to claim 25, in one embodiment, the preparation is encapsulated and optionally further comprising an enteric coating (see, e.g., [0319]).   
	Berry differs from the instant claims in that it does not teach the apple cider vinegar of claims 11 and 20 as a prebiotic nutrient, however, apple cider vinegar is a 
	Berry differs from claims 10, 14, 16, and 21 in that it does not teach adding coconut oil (fatty acids) to the prebiotic, however use of coconut oil with prebiotics is known in the art, as shown by Pedrosa, which teaches the use of prebiotics with coconut oil (see [0059]).  Pedrosa explains that lipids such as coconut oil are beneficial as a macronutrients (see [0053]). 
	While Berry discloses suppositories and fatty acids, including compositions comprising lauric acid (see above), the reference differs from claims 9 and 10 in that it does not explicitly teach a matrix material solid at room temperature but melting at body temperature.  Evenstad teaches that it is generally known in the art that suppositories provide a matrix for releasing some medicament (see col. 1, line 64).  Evenstad further explains that the disclosed suppositories are solid at normal ambient temperatures but melt at human body temperature (see, e.g., col. 2, lines 24-30).  Evenstad explains that the most important ingredient of the phase which is emulsified in the continuous phase is a lubricious glyceride which is safe and effective for lubricating the skin (see col. 6, lines 28-32).  Disclosed lubricious glycerides include saturated aliphatic acids of coconut origin, such as lauric acid (see col. 6, lines 37-41).  
Berry differs from claims 10-15 and 25 in that it does not teach the claimed multi-chamber dosage form.  Miller teaches a capsule delivery apparatus and methods for delivering one or more active agents or medicaments, including nutraceuticals in the form of a multi-compartment capsule having one or more active ingredients in a primary capsule and one or more active ingredients introduced into a secondary smaller capsule having a size sufficient for being selectively positionable within the primary capsule, wherein the active ingredient within the primary capsule comprises a physical state that is different from the physical state of the active ingredients of the secondary capsule (see, e.g., col. 8, lines 7-20).  Disclosed ingredients include probiotics (see col. 71, lines 20-25) and specialty nutrients, such as inulin (see col. 71, line 60).
Regarding the newly added limitations to claim 1, Miller teaches embodiments wherein the material forming the primary capsule shell may be formulated in a matter allowing for immediate dissolution and release of the contents of the receiving chamber and the material forming the secondary capsule shell may also be formulated in a manner allowing for time-delayed dissolution and release of the contents of the receiving chamber (see col. 56, lines 23-29).  According to FDA guidance for immediate release dosage forms, dissolution profiles show dissolution rate over the entire period of the test with time points at 15, 30, 45, and 60 minutes (see Gray, page 3328, left column, second paragraph under “Introduction”).   
	Regarding claims 12, 13, and 20, the Fatty-Acid Compositions document (see second page) shows that coconut oil is 90% saturated and comprised of 48% lauric acid.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP 2144.05. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to teach a method for delivering probiotic bacterial to the gastrointestinal or urogenital system comprising first administering to the gastrointestinal or urogenital system a prebiotic nutrient in an amount effective to improve the receptivity of the gastrointestinal or urogenital system to probiotic bacteria and second, administering a probiotic bacterial to the gastrointestinal or urogenital system, wherein the probiotic is delivered in an inner chamber of a multi-chamber dosage form and the prebiotic is in a matrix material which comprises a mixture of fatty acids that are solid at room temperature but melt at a subject’s body temperature where the prebiotic is apple cider vinegar and the prebiotic is mixed with coconut oil as taught by Berry in view of Pedrosa further in view of Prebiotics/Probiotics further in view of Fatty Acid Compositions further in view of Evenstad further in view of Miller.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a method because it is efficacious in numerous dysbiotic diseases, disorders and conditions and in general nutritional health, as explained by Berry (see [0008]).
  *  *  *  *  *
Response to Arguments
Applicant's arguments filed on 18 December 2020 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to the declaration, which is addressed in the “Response to Amendment” section, above.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615